Citation Nr: 0927518	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  08-21 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota





THE ISSUE

Whether the Veteran's Department of Veterans Affairs (VA) 
improved pension benefits were properly terminated July 1, 
2003.





ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from May 1946 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


REMAND

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provides (in pertinent part) that a 
veteran who is otherwise eligible for a benefit under chapter 
11 of title 38 may not be paid or otherwise provided such 
benefit for any period during which such veteran is a 
fugitive felon.  See 38 U.S.C.A. § 5313B.

The implementing regulation, 38 C.F.R. § 3.665(n), provides:

Fugitive Felons:

(1) Compensation is not payable on behalf of a veteran 
for any period during which he or she is a fugitive 
felon. Compensation or dependency and indemnity 
compensation (DIC) is not payable on behalf of a 
dependent of a veteran for any period during which the 
veteran or the dependent is a fugitive felon.

(2) For purposes of this section, the term fugitive 
felon means a person who is a fugitive by reason of: (i) 
Fleeing to avoid prosecution, or custody or confinement 
after conviction, for an offense, or an attempt to 
commit an offense, which is a felony under the laws of 
the place from which the person flees; or (ii) Violating 
a condition of probation or parole imposed for 
commission of a felony under the Federal or State law.

(3) For purposes of paragraph (n) of this section, the 
term felony includes a high misdemeanor under the laws 
of a State which characterizes as high misdemeanors 
offenses that would be felony offenses under Federal 
law.

(4) For purposes of paragraph (n) of this section, the 
term dependent means a spouse, surviving spouse, child, 
or dependent parent of a veteran.

38 C.F.R. § 3.665(n).

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th 
Ed. 2004) defines fugitive as a person who flees or escapes; 
a refugee; or as a criminal suspect or a witness in a 
criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance (SSI) 
from the Social Security Administration (SSA) and food stamps 
from the Department of Agriculture.  VAOPGCPREC 7-2002.  It 
was noted that Public Law No. 104-193 'was designed to cut 
off the means of support that allows fugitive felons to 
continue to flee.'  Id.  The SSA's fugitive felon provision 
is essentially identical to the VA provision cited above.  
See 42 U.S.C.A. § 1382(e)(4)(A).

A review of the claims file reflects that the RO received 
notice of an outstanding warrant for the Veteran from the VA 
Office of the Inspector General (OIG).  The warrant had been 
issued in Los Angeles, California, on November 6, 2001.

In February 2006, the RO informed the Veteran that VA 
proposed to terminate his improved pension benefits effective 
July 1, 2003, the date of that award since the warrant was 
issued prior to the date of the award.  This action was taken 
in September 2006.

In response, the Veteran has argued that he owed the State of 
California approximately $1200.  He maintains that he did not 
"flee" from the Los Angeles area and that the Los Angeles 
police know his whereabouts; therefore, he is not hiding.  
Rather, due to his financial situation, he cannot repay the 
money nor return to Los Angeles.  He claims that he had been 
making payments by mail until he was no longer able to do so 

Thereafter, VA contacted the Los Angeles Sheriff's department 
to verify whether the warrant was still active.  The response 
showed that the warrant was still active.  The RO also 
gleaned that the Veteran had failed to attend his court 
appearance.  

The Board notes that there is no information of record 
regarding whether the Veteran actually committed a felony 
crime or "high misdemeanor under the laws of a State which 
characterizes as high misdemeanors offenses that would be 
felony offenses under Federal law."  It appears that the 
Veteran did not make full payment to Los Angeles and a bench 
warrant was issued.  However, the circumstances of any 
outstanding warrant in this case is not documented.  
Accordingly, the Board finds that the County of Los Angeles 
should be contacted to determine the basis for the Veteran's 
outstanding warrant and to determine if it is based on a 
felony offense.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the County of Los Angeles to 
determine the basis for the Veteran's 
outstanding warrant issued on November 6, 
2001, and to determine if it is based on a 
felony offense

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

